Citation Nr: 1222897	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-07 289A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral calf disability to include as secondary to service connected bilateral pes planus.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1976 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Winston-Salem, North Carolina, which, in pertinent part, denied the Veteran's claim for service connection for bilateral calf pain; and from a March 2006 rating decision which, in pertinent part, denied entitlement to a TDIU.

In February 2010, the Board denied the Veteran's claim for a TDIU and determined that the rating reduction for bilateral pes planus was proper.  The claim for service connection for a bilateral calf condition was remanded for further development. 

The Veteran appealed the denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, VA's Office of General Counsel and the Veteran's representative filed a Joint Motion for Remand.  In a March 2011 Order, the Court vacated the Board's February 2010 decision and remanded the case to the Board.

In February 2010 and November 2011, the Board remanded the issue of service connection for a bilateral calf disability, to include as secondary to service connected bilateral pes planus, for additional development.  

In November 2011, the Board remanded the claim for TDIU.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In its most recent remand the Board found that a May 2010 examination was inadequate, because the examiner provided a negative nexus opinion based on the absence of supporting treatment records without considering the Veteran's reports. See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The Board sought to afford the Veteran another examination.

The Veteran was afforded an additional VA examination in December 2011.  The examiner indicated that she could identify no bilateral calf condition and opined. Apparently on the basis of the absence of current findings, she checked the box on the examination form indicating that it was less likely than not that the current calf disability was related to the "claimed in-service event, injury or illness."  

The examiner did not provide the requested opinion as to whether a calf condition was secondary to service connected pes planus.

The examiner also did not indicate whether a calf disability had been present at any time since the Veteran's claim in 2005.  As was pointed out in the last remand, for VA purposes a "current disability" is one that has been present at any time since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007)

An April 2005 VA podiatry report and a May 2006 private treatment record suggest that the Veteran had calf pain related to a non-service-connected back disability. A September 2010 VA Neurology-EMG-Consult report indicates that the Veteran presented for evaluation of bilateral leg pain that had been present since basic training.  The report noted that the Veteran had a greater than ten year history of diabetes mellitus.  There was an abnormal electrodiagnostic study with evidence of a poorly localizing left peroneal neuropathy without evidence of widespread polyneuropathy.  A September 2011 VA treatment note indicates the Veteran complained of increasing back pain radiating down his lateral leg to his ankle.  He was diagnosed as having probable L5 radiculopathy.

One reason given for the examiner's opinions was that she ordered a bone scan for further evaluation as the Veteran had a lesion on his right tibia.  The examiner indicated that the Veteran was "not reachable" in order to do follow-up objective testing.  Mail subsequently sent to the Veteran's address of record has not been returned as undeliverable.  VA has a duty to insure that additional testing and examinations recommended by VA examiners is conducted, if feasible.  Daves v. Nicholson, 21 Vet. App. 46 (2007).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claims. 

The issue of entitlement to a TDIU, is inextricably intertwined with the claim for service connection, and must be held in abeyance pending the outcome of the above-noted development.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo the bone scan recommended by the December 2011 VA examiner.

2.  Arrange for an examination in which the examiner has the opportunity to review the bone scan (if it can be obtained); and can clarify whether the Veteran has any underlying disability to explain his documented complaints of calf pain during the period since his claim in 2005, and whether such underlying disability is related to service.

The entire claims file, to include his service treatment records, a copy of this Remand, and any relevant records in Virtual VA, must be made available to the examiner.  The examiner should note that the claims file, to include the service and private treatment records, was reviewed. 

A discussion of the Veteran's documented medical history and assertions must be included. 

Any additional tests, studies, or specialized examinations deemed necessary by the examiner should be accomplished.  

The examiner should state whether there is an underlying disease or disability to explain the Veteran's complaints of pain.  The examiner should note previous opinions that the Veteran had calf pain secondary to service connected pes planus, non-service connected diabetes mellitus, or leg pain due to a non-service connected back disability.

If there is an underlying disability to explain the Veteran's complaints of calf pain, the examiner should provide an opinion as to whether the disability, at least as likely as not, began in service or is related to a disease or injury in service.  In formulating this opinion, the examiner should acknowledge the Veteran's reports of calf pain beginning in service.

The examiner should opine as to whether any current disability causing calf symptoms is caused or aggravated by pes planus.

Any opinions expressed must be accompanied by reasons for the opinion.

For VA purposes, a "current" calf disability is one that was identified at any time since the Veteran's claim for service connection in January 2005.

The examiner should specifically consider whether the Veteran's September 2010 EMG report findings constitute a current diagnosis.  

2.  The agency of original jurisdiction should review the examiner's report to insure that it contains all information and opinions sought in this remand.

3.  If the benefits sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


